DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were submitted on 01/15/2021.  These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-12, and 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gopinath et al. (US 20180316876 A1) in view of Kafle et al. (US 20160353428 A1).

Regarding claims 1, 9, and 15, Gopinath teaches:
“An electronic device for externally adding voice control functionality to a source device, the electronic device comprising: memory; a processor” (switching device 404, par. 0099; ‘In accordance with such an embodiment, control interface 416 and/or another component of switching device 404 is configured to analyze audio signals to detect voice commands included therein.’);
“an audio input interface” (par. 0099; ‘In accordance with another embodiment, the microphone is included in control device 406.’);
“a first communication interface” (par. 0122; ‘In accordance with one or more embodiments, control signal detector 416 receives control signals 726 and 728 via a wired connection (e.g., via a USB cable, a coaxial cable, etc.). In accordance with another embodiment, control signal detector 716 receives control signals 726 and 728 via a wireless connection (e.g., via IR communication, RF communication, etc.).’);
“second communication interface” (par. 0122; ‘In accordance with one or more embodiments, control signal detector 416 receives control signals 726 and 728 via a wired connection (e.g., via a USB cable, a coaxial cable, etc.). In accordance with another embodiment, control signal detector 716 receives control signals 726 and 728 via a wireless connection (e.g., via IR communication, RF communication, etc.).’); and
“an audio encoder” (par. 0068; ‘For example, in accordance with an embodiment, switching device 104 is configured to automatically select one or more of AV port(s) 110A-110C based on receiving a command (e.g., a voice command or a command from a remote control device) that indicates the electronic device(s) that the user would like to use’), wherein the processor is configured to:
“receive, by the audio input interface, an audio signal corresponding to a voice command from a transducer” (par. 0099; ‘Control interface 416 may also be configured to receive one or more voice commands from a user that indicate electronic device(s) (e.g., electronic devices 402A-402E) that a user would like to use for providing and/or presenting content.’);
“encode, by the audio encoder, the audio signal to obtain second return audio data” (par. 0099; ‘After receiving such command(s), control interface 416 provides the identifier(s) included therein to mapping component 418.’); and
“output, by the second communication interface, the second return audio data to the source device as an instruction to control a function of the source device” (par. 0149; ‘Switching device 1004 and/or control device 1006 may be further configured to transmit a control signal to the source device connected to the identified source AV port that causes the source device to be powered on.’), and
“wherein the electronic device is a stand-alone device that is external to at least the source device and the sink device” (switching device 404, par. 0099; ‘In accordance with such an embodiment, control interface 416 and/or another component of switching device 404 is configured to analyze audio signals to detect voice commands included therein.’).
However, Gopinath does not expressly teach:
“receive, by the first communication interface, first return audio data from a sink device.”
Kafle teaches:
“receive, by the first communication interface, first return audio data from a sink device” (par. 0086; ‘When the sink device 510 transmits audio only content to the source device 505 in the RCA channel, the sink device 510 may transmit a MPEG2-TS containing only an audio only elementary stream with the audio payload in the format that has been negotiated between the source device 505 and sink device 510 in the most recent M4 or M17 Request/Response message exchange.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gopinath’s switching device by incorporating reverse channel audio session techniques taught by Kafle in order to receive audio data from a sink device. The combination provides session establishment and management for reverse channel audio (RCA) transmissions in an environment that supports audio transmission from the sink device to the source device. (Kafle: par. 0048)

Regarding claims 2 (dep. on claim 1), 10 (dep. 9), and 16 (dep. on claim 15), the combination of Gopinath in view of Kafle further teaches:
“comprising an audio signal processor, wherein the processor is further configured to process, by the audio signal processor, the audio signal based on the first return audio data” (Gopinath: par. 0094; ‘Electronic devices 402A-402C are source devices configured to provide audio and/or video signals. Electronic devices 402D and 402E are sink devices configured to receive audio and/or video signals.’).

Regarding claims 3 (dep. on claim 1), 11 (dep. on claim 9), and 17 (dep. on claim 15), the combination of Gopinath in view of Kafle further teaches:
“wherein the audio signal corresponds to a command to power up the source device” (Gopinath: par. 0149; ‘Switching device 1004 and/or control device 1006 may be further configured to transmit a control signal to the source device connected to the identified source AV port that causes the source device to be powered on.’).

Regarding claims 4 (dep. on claim 1), 12 (dep. on claim 9), and 18 (dep. on claim 15), the combination of Gopinath in view of Kafle further teaches:
“receive, by the second communication interface, A/V data from the source device” (Gopinath: par. 0094; ‘Electronic devices 402A-402C are source devices configured to provide audio and/or video signals. Electronic devices 402D and 402E are sink devices configured to receive audio and/or video signals.’); and
“output, by the first communication interface, the A/V data to the sink device” (Gopinath: par. 0094; ‘Electronic devices 402A-402C are source devices configured to provide audio and/or video signals. Electronic devices 402D and 402E are sink devices configured to receive audio and/or video signals.’).

Regarding claim 6, the combination of Gopinath in view of Kafle further teaches:
“the electronic device of claim 1 and the source device” (Gopinath: par. 0094; ‘Electronic devices 402A-402C are source devices configured to provide audio and/or video signals. Electronic devices 402D and 402E are sink devices configured to receive audio and/or video signals.’).

Regarding claim 7 (dep. on claim 6), the combination of Gopinath in view of Kafle further teaches:
“at least one of the sink device and the transducer” (Gopinath: par. 0094; ‘Electronic devices 402A-402C are source devices configured to provide audio and/or video signals. Electronic devices 402D and 402E are sink devices configured to receive audio and/or video signals.’).

Regarding claims 8 (dep. on claim 6), 14 (dep. on claim 9), and 20 (dep. on claim 15), the combination of Gopinath in view of Kafle further teaches:
“the source device comprises memory, a processor, a communication interface, and an audio encoder” (Kafle: par. 0083; ‘When the source device 505 needs to activate the RCA session, the source device 505 may send the M4 or M17 request (RTSP SET_PARAMETER request) in which the audio format parameter is set based on the audio formats the sink device 510 is capable of supporting (i.e., capable to encode the audio in the specified formats) along with the transport port information in the wfd2-reverse-channel-rtp-port parameter.’);
“the processor of the source device is configured to: receive, by the communication interface of the source device, the second return audio data from the electronic device” (Gopinath: par. 0094; ‘Electronic devices 402A-402C are source devices configured to provide audio and/or video signals. Electronic devices 402D and 402E are sink devices configured to receive audio and/or video signals.’);
“encode, by the audio encoder of the source device, the second return audio data received from the electronic device to obtain control data” (Gopinath: par. 0099; ‘After receiving such command(s), control interface 416 provides the identifier(s) included therein to mapping component 418.’); and
“control the function of the source device based on the control data” (Gopinath: par. 0149; ‘Switching device 1004 and/or control device 1006 may be further configured to transmit a control signal to the source device connected to the identified source AV port that causes the source device to be powered on.’).

Claim(s) 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gopinath in view of Kafle as applied to claim 1 above, and further in view of Stern et al. (US 20200092515 A1).

Regardings claim 5 (dep. on claim 1), 13 (dep. on claim 9), and 19 (dep. on claim 15), Gopinath in view of Kafle does not expressly teach:
“the first communication interface is an HDMI-ARC interface”;
“the second communication interface is an HDMI-ARC interface”; and
“the processor is configured to encode, by the audio encoder, the audio signal to obtain the second return audio data in an HDMI-ARC format.”
Stern teaches:
“the first communication interface is an HDMI-ARC interface” (par. 0018; ‘In some embodiments, an HDMI connection out of a TV configured for the ARC protocol is connected to an HDMI/ARC interface (port) of a streaming box, such as a media device.’);
“the second communication interface is an HDMI-ARC interface” (par. 0018; ‘In some embodiments, an HDMI connection out of a TV configured for the ARC protocol is connected to an HDMI/ARC interface (port) of a streaming box, such as a media device.’); and
“the processor is configured to encode, by the audio encoder, the audio signal to obtain the second return audio data in an HDMI-ARC format” (par. 0080; ‘In step 320, the TV/display device 102 can play the media content it receives and can transmit the audio from that content to the media device 114 over the HDMI/ARC port 106D. In step 330, the media device 114 can receive an audio stream from the TV/display device 102 over the HDMI/ARC port 106D.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the communication interfaces and processor taught by Gopinath in view of Kafle by incorporating HDMI/ARC support as taught by Stern in order to enable two-way communication between devices over a single HDMI connection. (Stern: par. 0004)

Conclusion
Other pertinent prior art are listed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658